DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination submission filed on September 7, 2021 has been entered.  Additionally, the Supplemental Amendment filed on September 17, 2021 has been entered.  An action on the merits based on the claim amendments filed September 17, 2021 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 and 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “a sealing film positioned closing the upper edge” in line 4.  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to recite “a sealing film closing the upper edge.”
Claim 12 recites the limitation “a first chamber positioned above the permeable support element and between the permeable support element, the sidewall, and the sealing film” in lines 6-7.  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to recite “a first chamber positioned above the permeable support element wherein the first chamber is bounded between the permeable support element, the sidewall, and the sealing film.”
Claim 12 recites the limitation “a second chamber positioned below the permeable support element and between the permeable support element, the sidewall, and the bottom wall” in lines 8-9.  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to recite “a second chamber positioned below the permeable support element wherein the second chamber is bounded between the permeable support element, the sidewall, and the bottom wall.”
Claim 12 recites the limitation “a food substance positioned in the second chamber and having a top surface” in lines 10-11.  It is unclear what structure “a top surface modifies.”  For purposes of examination Examiner interprets the claim to recite 
Claim 13 recites the limitation “further comprising at least one transparent portion” in lines 1-2.  It is unclear what structure has at least one transparent portion.  For purposes of examination Examiner interprets the claim to require the sealing film to comprise at least one transparent portion.
Clarification is required.
Claims 19-36 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 19-20, 22-24, 28-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasi US 2018/0044105 in view of Trombetta et al. US 2014/0287099 and Trombetta et al. US 2015/0047509.
Regarding Claim 12, Tomasi discloses a capsule (capsule 1) capable of being used in a hot beverage machine (‘105, Paragraphs [0100]-[0101]).  The capsule (capsule 1) comprises a main body (cup 2) comprising a sidewall, a bottom wall (disc 5), and an upper edge (edge 4) (‘105, Paragraph [0038]), a sealing film (cover 6) closing the upper edge (edge 4) to seal the main body (cup 2), and a permeable support (perforated film 7) element located in the main body (cup 2) (‘105, Paragraphs [0096]-[0097]).  There is a first chamber (chamber 12) positioned above the permeable support element (perforated film 7) wherein the first chamber (chamber 12) is bounded between the permeable support element (perforated film 7), the sidewall, and the sealing film (cover 6) (‘105, Paragraph [0058]), and a second chamber (chamber 12’) positioned below the permeable support element (perforated film 7) wherein the second chamber (chamber 12’) is bounded between the permeable support element (perforated film 7), the sidewall, and the bottom wall (disc 5) (‘105, Paragraphs [0061]-[0062]).  A food substance (substance 11) is positioned in the second chamber (chamber 12’) wherein the food substance (substance 11) has a top surface.  The first chamber (chamber 12) is an empty open air space extending from the permeable support element (perforated film 7) to the sealing film (cover 6).  The permeable support element (perforated film 7) is positioned above the top surface of the food substance (substance 11) to cover the 

    PNG
    media_image1.png
    725
    1107
    media_image1.png
    Greyscale

Tomasi is silent regarding the permeable support element including a recognition substance capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to an excitation by an optical signal at a predetermined frequency A and for a predetermined time frame H wherein the recognition substance is above the top surface of the food substance and below the sealing film such that the recognition substance is optically viewable in the first chamber open air space.
Trombetta ‘099 discloses a capsule (capsule 10) capable of use in a hot beverage machine (machine 20) (‘099, Paragraph [0033]).  The capsule (capsule 10) comprises a main body (body 12), a food substance (one or more ingredients 16) 
Trombetta et al. ‘509 discloses a capsule (capsule 10) capable of use in a hot beverage machine (machine 20).  The capsule (capsule 10) comprises a main body (body 12), a food substance (ingredients 16) located in the main body (body 12), and a sealing film (cover 18) sealing the main body (body 12) (‘509, Paragraphs [0034]-[0036]).  The capsule (capsule 10) comprises a recognition substance (visual tag 50) disposed in the capsule (capsule 10) capable of emitting an optical signal (‘509, FIG. 2) (‘509, Paragraphs [0043]-[0046]) wherein the recognition substance (visual tag 50) is embedded within or part of the graphics of the capsule (‘509, Paragraph [0048]).  The recognition substance (visual tag 50) is capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by an optical signal at a predetermined frequency A and for a predetermined time frame H since the recognition substance (visual tag 50) is read by a reader (reader 54) (‘509, Paragraph [0047]).
Tomasi, Trombetta ‘099, and Trombetta et al. ‘509 are directed towards the same field of endeavor of coffee capsules comprising a permeable support element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tomasi and construct the visual indicia as a recognition substance in the form of a visual tag that is embedded within or part of the graphics of the permeable support element and that is capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by an optical signal at a predetermined frequency A and for a predetermined time frame H as taught by Trombetta et al. ‘509 in order to control the operation of the hot beverage machine based upon the characteristics of the particular coffee capsule being used with the hot beverage machine (‘509, Paragraph [0053]).
Regarding Claim 13, Trombetta ‘099 discloses the capsule comprising at least one transparent portion (‘099, Paragraph [0060]) capable of allowing the emission by the recognition substance of the optical signal at a predetermined frequency B for the predetermined time frame K in response to the excitation by the optical signal at the predetermined frequency A and for the predetermined time frame H.
Regarding Claim 19, Tomasi discloses the permeable support element (perforated film 7) being shaped as a perforated disc (‘105, FIG. 7) (‘105, Paragraph [0096]).
Regarding Claims 20 and 29, Trombetta et al. ‘509 discloses the recognition substance (visual tag 50) having fluorescent properties (‘509, Paragraph [0047]).
Tomasi modified with Trombetta ‘099 and Trombetta et al. ‘509 are directed towards the same field of endeavor of coffee capsules comprising visual recognition 
Regarding Claims 22 and 31, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being inserted directly in a material of which the permeable support element (filter 14) is made (‘099, Paragraph [0047]).
Regarding Claims 23 and 32, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being printed on the permeable support element (filter 14) (‘099, Paragraph [0047]).
Regarding Claim 24, Trombetta et al. ‘509 discloses the recognition substance (visual tag 50) having fluorescent properties (‘509, Paragraph [0047]).
Regarding Claim 28, Tomasi discloses the permeable support element (perforated film 7) being shaped as a perforated disc (‘105, FIG. 7) (‘105, Paragraph [0096]).
Regarding Claim 33, Trombetta et al. ‘509 discloses the recognition substance (visual tag 50) having fluorescent properties (‘509, Paragraph [0047]).
Claims 21, 25-27, 30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasi US 2018/0044105 in view of Trombetta et al. US 2014/0287099 and Trombetta et al. US 2015/0047509 as applied to claim 12 or claim 13 or claim 19 or claim 33 above in further view of Kruger et al. US 2016/0185518.
Regarding Claims 21, 25, and 30, Tomasi modified with Trombetta et al. ‘099 and Trombetta et al. ‘509 is silent regarding the recognition substance having fluorescent properties.
Tomasi modified with Trombetta ‘099 and Trombetta et al. ‘509 is silent regarding the recognition substance having phosphorescent properties.
Kruger et al. discloses a capsule capable of use in a hot beverage machine (‘518, Paragraph [0062]).  The capsule comprises a main body, a food substance located in the main body, a permeable support element located in the main body, and a sealing film sealing the main body.  The capsule includes a recognition substance capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by the optical signal at a predetermined frequency A for a predetermined time frame H.  Kruger et al. further discloses the recognition substance having phosphorescent properties (‘518, Paragraph [0013]).
Both Tomasi modified with Trombetta ‘099 and Kruger et al. are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed on a coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indicia disposed on the permeable filter support element of Tomasi modified with Trombetta ‘099 and construct the visual indicia as a recognition substance in the form of a visual tag that has phosphorescent 
Regarding Claim 26, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being inserted directly in a material of which the permeable support element (filter 14) is made (‘099, Paragraph [0047]).
Regarding Claim 27, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being printed on the permeable support element (filter 14) (‘099, Paragraph [0047]).
Regarding Claim 34, Kruger et al. discloses a capsule capable of use in a hot beverage machine (‘518, Paragraph [0062]).  The capsule comprises a main body, a food substance located in the main body, a permeable support element located in the main body, and a sealing film sealing the main body.  The capsule includes a recognition substance capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by the optical signal at a predetermined frequency A for a predetermined time frame H.  Kruger et al. further discloses the recognition substance having phosphorescent properties (‘518, Paragraph [0013]).
Both Tomasi modified with Trombetta ‘099 and Trombetta et al. ‘509 and Kruger et al. are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed on a coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indicia disposed on the permeable filter support element of Tomasi modified with 
Regarding Claim 35, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being inserted directly in a material of which the permeable support element (filter 14) is made (‘099, Paragraph [0047]).
Regarding Claim 36, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being printed on the permeable support element (filter 14) (‘099, Paragraph [0047]).

Response to Arguments
Applicant’s arguments with respect to Claims 12-13 and 19-36 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 1 402 799 discloses a capsule (container) comprising a main body comprising a sidewall, a bottom wall, and an upper edge, a sealing film (cover 2) positioned closing the upper edge to seal the main body, and a permeable support 2) positioned above the permeable support element (partition 3) and between the permeable support element (partition 3), the sidewall, and the sealing film (cover 2) and a second chamber (lower compartment C1) positioned below the permeable support element (partition 3) and between the permeable support element (partition 3), the sidewall, and the bottom wall, and a food substance (coffee grains 5) positioned in the second chamber (lower compartment C1) (‘799, FIG. 1) (‘799, Page 2, lines 6-44).  However, the first chamber (upper compartment C2) that extends from the permeable support element (partition 3) to the sealing film (cover 2) contains carbon 6 (‘799, Page 2, lines 40-44) and therefore does not read on the claimed limitations “wherein the first chamber is an empty open air space extending from the recognition substance to the sealing film” since carbon 6 resides within the first chamber.

    PNG
    media_image2.png
    529
    1408
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792